Citation Nr: 1027400	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) prior to June 20, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk






INTRODUCTION

The Veteran had active service from September 1969 to September 
1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision entered in May 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that granted PTSD with an evaluation of 50 
percent.  In July 2009 the RO increased the evaluation to 100 
percent, effective June 20, 2008.  The Veteran appealed that 
decision to the BVA and the case was referred to the Board for 
appellate review.


FINDING OF FACT

From October 23, 2007, through June 19, 2008, the Veteran's PTSD 
manifested occupational and social impairment with deficiencies 
in most areas, but was not productive of total occupational and 
social impairment.  


CONCLUSION OF LAW

From October 23, 2007, through June 19, 2008, the criteria for an 
evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159.  The notification 
obligation in this case was accomplished by way of letters from 
the RO to the Veteran dated in November 2007 and June 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran is challenging an initial evaluation assigned 
following the grant of service connection for PTSD.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided was adequate to allow the Veteran to substantiate the 
claim for PTSD, and that claim was granted, the notice was 
legally sufficient, and VA's duty to notify in this case has been 
satisfied.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran was 
afforded VA examinations in 2007 and 2008.  VA treatment records 
have been obtained.  The Veteran and his representative have not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See Shinseki 
v. Sanders, 129 S.Ct. 1696, 1706 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 
103, 109-112 (2005), rev'd on other grounds, 444 F. 3d 1328, 
1333-1334 (Fed. Cir. 2006).  Therefore, the Board finds that the 
duty to notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

The Veteran essentially contends that the current 50 percent 
evaluation assigned for his PTSD prior to June 20, 2008, does not 
accurately reflect the severity of that disability.  Disability 
evaluations are determined by application of VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2009).  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. 

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where the question for consideration, as here, is the propriety 
of the initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. Brown, 12 Vet. App. 199, 126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

The Veteran is currently rated at 50 percent for PTSD from 
October 23, 2007, to June 19, 2008, and 100 percent since June 
20, 2008, under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  
Under that Diagnostic Code:

A 50 percent disability rating is assigned when PTSD 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; or difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent disability rating is assigned when PTSD 
causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a work like setting); or an inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is assigned when PTSD 
causes total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.  

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM- IV).  See 
38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. § 
4.125(a).  Diagnoses many times will include an Axis V diagnosis, 
or a Global Assessment of Functioning (GAF) score.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV (4th 
ed.,1994).

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social occupational or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  A GAF of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  A GAF of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  A GAF of 31-40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 21-30 indicates behavior is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g. sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g. stays in bed 
all day; no job, home, or friends).  DSM- IV (4th ed., 1994); see 
38 C.F.R. § 4.130.

When evaluating a mental disorder, the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, and 
the Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be based on 
all the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Further, 
when evaluating the level of disability from a mental disorder, 
the extent of social impairment is considered, but the rating 
cannot be assigned solely the basis of social impairment.  38 
C.F.R.    § 4.126.   

The evidence for consideration from October 23, 2007, to June 19, 
2008, includes VA treatment records, the Veteran's lay 
statements, statements of family, and the report of a VA 
examination.

VA treatment records from December 2007 reflect that the Veteran 
reported that he was nervous all the time and did not want to be 
around people.  He also stated that he had passive thoughts of 
suicide.  The physician noted that the Veteran could be around 
crowds as long as the noise level was low.  The physician 
assigned a GAF score of 50, which indicates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).

A January 2008 VA examination confirmed the Veteran's diagnosis 
of PTSD.  The examiner found severe impairment of both 
occupational and social functioning.  The examiner noted that the 
Veteran manifested intrusive recollections, nightmares, 
flashbacks, exposure distress, physiological reactivity due to 
reexperiencing symptoms related to military duty trauma, loss of 
impulse control related to irritability, and near continuous 
panic.  Also, the Veteran stated he passive suicidal ideations 
once a week, noting that he had thought about several ways to end 
his life.  The examiner noted the Veteran's poor concentration 
was evident on the mental status examination.  The examiner also 
noted a GAF score of 45, which indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
On the basis of this examination the Veteran was granted service 
connection for PTSD with a 50 percent evaluation.

The Veteran's VAMC records show that on June 20, 2008, Dr. A. 
stated there was total social and occupational impairment due to 
the Veteran's PTSD and that he was unable to work.  On this 
basis, beginning on June 20, 2008, the Veteran was granted a 100 
percent rating for his PTSD.

The Board finds that the record demonstrates that between October 
23, 2007 (the date of his claim for service connection), and June 
19, 2008, the Veteran was noted to have suicidal ideations, loss 
of impulse control related to irritability, and near-continuous 
panic.  The January 2008 examiner found severe impairment of both 
occupational and social functioning.  In the Board's opinion 
these symptoms and manifestations more closely approximate 
occupational and social impairment which results in deficiencies 
in most areas, rather than simply reduced reliability and 
productivity. 

Considering this evidence in the aggregate, the Board finds that 
the overall disability picture for the Veteran's PTSD more 
closely approximates a higher 70 percent rating.  Where there is 
a question as to which of two evaluations shall be assigned, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for the rating.  
38 C.F.R. § 4.7.  Although he admittedly does not display all of 
the symptoms listed for a rating at this higher level, he does 
display symptoms of:  suicidal ideation, impaired impulse 
control, and near-continuous panic.  

In addition, since the specified factors for each incremental 
psychiatric rating are not requirements for a particular rating 
but are mere examples providing guidance as to the type and 
degree of severity, or their effects on social and work 
situations, any analysis should not be limited solely to whether 
the symptoms listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  Therefore, based on the findings mentioned, the 
Board finds that the severity of the Veteran's PTSD is most 
commensurate with the assignment of a higher 70 percent rating.  
See 38 C.F.R. § 4.7.   

The Veteran has asserted his symptoms have remained very frequent 
and nearly constant, and his statements are credible, 
particularly inasmuch as they are substantiated by the VA 
examiner's and the VAMC physicians' comments.  Moreover, the 
Veteran is uniquely suited to describe the severity, frequency, 
and duration of his PTSD.  See Falzone v. Brown, 8 Vet. App. 398 
(1995); Heuer v. Brown, 7 Vet. App. 379 (1995).

Therefore, resolving all reasonable doubt in his favor, the 
Veteran's claim for a higher initial rating than 50 percent for 
his PTSD may be granted, and that rating may be increased to 70 
percent, for the period of October 23, 2007, to June 19, 2008.  
Alemany v. Brown, 9 Vet. App. 518, 519.

However, during this time period, the Veteran's PTSD did not 
exhibit symptoms justifying a 100 percent rating under Diagnostic 
Code 9411.  The December 2007 VAMC records stated that the 
Veteran could be in crowds as long as the noise was not too loud.  
There is no evidence that the Veteran had periods of violence.  
There is no evidence that the Veteran required the assistance of 
his wife to maintain his personal hygiene.   

The January 2008 examination noted that the Veteran could still 
handle money, although he had appointed his wife to do so when he 
was unable to.  He was well dressed and groomed, and was still 
married to his wife of nearly 40 years.  Also, the examiner 
stated the Veteran had severe occupational and social function.  
The Veteran performed his activities of daily living without 
assistance, independently.  This evidence establishes that the 
Veteran, although retired, performed work-like activities in his 
daily life.  This shows that there was not a total social and 
occupational impairment.  Therefore, the 100 percent rating prior 
to June 20, 2008, is not warranted.

The Board acknowledges that the Veteran believes that the 
disability on appeal has been more severe than the assigned 
disability ratings reflect.  Medical evidence is generally 
required to probatively address questions requiring medical 
expertise; lay assertions do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events or 
the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A.       § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board has carefully considered the Veteran's contentions and 
testimony.  In this case, however, the competent 
medical/psychiatric evidence offering detailed specific findings 
and specialized determinations pertinent to the rating criteria 
are the most probative evidence with regard to evaluating the 
pertinent symptoms for the disability on appeal.  The lay 
testimony has been considered together with the probative 
medical/psychiatric evidence clinically evaluating the severity 
of the pertinent disability symptoms.

Since, as mentioned, the present appeal arises from an initial 
rating decision which established service connection and assigned 
an initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the entire 
period is to be considered to ensure that consideration is given 
to the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson, 12 Vet. App. at 125-26.  The Veteran, however, has not 
met the requirements for a higher 100 percent rating at any time 
since the effective date of his award, so the Board may not stage 
his rating because he has been, at most, 70 percent disabled 
during the entire period at issue.

The Board has also considered whether referral for extraschedular 
consideration is suggested by the record.  However, there is 
nothing in the record to suggest that the schedular criteria are 
inadequate.  The symptoms (and associated impairment and 
limitations) shown are entirely encompassed by the schedular 
criteria.  Furthermore, the disability picture presented by the 
Veteran's service-connected PTSD is not exceptional.  The record 
shows that he does not have any restrictions in his work (nor in 
ordinary daily activities) as a result of the PTSD beyond those 
encompassed in the criteria.  Consequently, referral for 
extraschedular consideration is not warranted.  See 38 C.F.R. § 
3.321(b) (2009); Thun v. Peake, 22 Vet. App. 111 (2008).  

Accordingly, the Veteran's claim for an increased rating for PTSD 
is granted to 70 percent, but no higher, for the period between 
October 23, 2007, and June 19, 2008.  




ORDER

Subject to the provisions governing the award of monetary 
benefits, an increase in the initial disability rating for PTSD 
from 50 percent to 70 percent from October 23, 2007, to June 19, 
2008, is granted. 



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


